Candler, J.
Under no view of this ease could there he a recovery against the defendant company ; and therefore the judge of the superior court did not err in sustaining the certiorari and rendering final judgment in its favor.

Judgment affirmed.


All the Justices concur.

Cited by counsel, as to immoral consideration : American Express Company v. Epply, 5 Ohio Dec. 337; Herrick v. Gallagher, 60 Barb. 566; 20 Ga. 449; 112 Ga. 850. Want of interest by plaintiff: 73 Ga. 472. Effect of the express company’s receipt: Hutch. Car. (2d ed.) §§ 240-1-3, 265; 104 Ala. 387, s. c. 16 So. 62; 94 Ga. 22; 77 N Y. 90, s. c. 28 Am. R. 112.
M. B. Freeman, for plaintiff.
Dessau, Harris & Harris, for defendant.